Name: Council Decision 2006/675/CFSP of 10 August 2006 concerning a contribution by the Swiss Confederation to the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (Operation EUFOR RD Congo)
 Type: Decision
 Subject Matter: European construction;  international security;  Europe;  Africa
 Date Published: 2007-08-01; 2006-10-07

 7.10.2006 EN Official Journal of the European Union L 276/109 COUNCIL DECISION 2006/675/CFSP of 10 August 2006 concerning a contribution by the Swiss Confederation to the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (Operation EUFOR RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 13(3) thereof, Whereas: (1) The Political and Security Committee, in accordance with the third subparagraph of Article 25 of the Treaty and pursuant to Article 10(2) of Council Joint Action 2006/319/CFSP of 27 April 2006 on the European Union military operation in support of the United Nations Organisation Mission in the Democratic Republic of the Congo (MONUC) during the election process (1), adopted Decision MONUC SPT/1/2006 (2) and Decision MONUC SPT/2/2006 (3) on 30 May 2006. (2) Following recommendations on a contribution from the Swiss Confederation by the EU Operation Commander and the European Union Military Committee (EUMC), the contribution from the Swiss Confederation should be accepted. (3) In accordance with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications, HAS DECIDED AS FOLLOWS: Article 1 1. The offer for a contribution by the Swiss Confederation to Operation EUFOR RD Congo is hereby accepted. 2. The Swiss Confederation shall be represented in the Committee of Contributors set up by Decision MONUC SPT/2/2006. Article 2 This Decision shall take effect on the day of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 August 2006. For the Council The President E. TUOMIOJA (1) OJ L 116, 29.4.2006, p. 98. (2) OJ L 197, 19.7.2006, p. 14. (3) OJ L 194, 14.7.2006, p. 31.